—Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J.), rendered December 19, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). Moreover, any application by the defendant to ameliorate the conditions under which he is incarcerated should be made to the New York State Department of Correctional Services (see, People v Napolitano, 138 AD2d 414). Appellate review of the remaining issue raised by the defendant was effectively waived by him as a part of his negotiated plea of guilty. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.